Mr. Justice Hand delivered the opinion of the court: It is first contended that paragraph 12 of the Medical and Surgery act is a valid police regulation. It is undoubtedly true that the legislature has the right, under the police power, to pass enactments for the benefit and protection of the public health, but it is equally well settled that the exercise of the police power is limited to such measures as are designed to promote the public health, the public morals, the public safety or the public welfare. When it can be seen from the provisions of a statute that it has no tendency to promote the public health, safety, morals or welfare, the courts will, when such a statute is called in question before them, hold it invalid. (City of Chicago v. Netcher, 183 Ill. 104.) In this State, at the present time, all persons other than an itinerant vendor have the right to vend patent or proprietary medicines, and an itinerant vendor may obtain that right upon the payment of a monthly license fee of $100. On obtaining a license as such itinerant vendor from the State Board of Health, no qualifications other than the payment of such license fee and the receipt of the license are necessary to authorize such itinerant vendor to vend such medicines. As a prerequisite to obtaining a license the statute does not require an itinerant vendor to have any knowledge of the patent or proprietary medicine which he is seeking to sell, and after he has obtained a license it does not require of him that he malee any analysis, inspection or examination of the medicine he proposes to sell. We are unable to see how the public health is in any way protected by limiting such sales, when made by an itinerant vendor, to an- itinerant vendor who has a license, who has no knowledge of what he sells or makes no examination of what he sells. It is a matter of common knowledge that patent or proprietary medicines are prepared, put up and marked and ready for use by the public so soon as they leave the hands of the manufacturer. They are in packages or bottles, are labeled with the name, and are accompanied with wrappers containing directions for their use and the conditions for which they are claimed to be specifics, and there is nothing that calls into use any skill or science on the part of one who sells them and one man can do it just as well as another, and the man who buys is just as well protected when he purchases from a druggist, a groceryman or an unlicensed itinerant vendor as he would be if he purchased from an itinerant vendor who had paid a license fee of $100 per month for the privilege of making a sale. It is also a matter of common knowledge that practically all patent or proprietary medicines that are sold in the cities and towns of the State are sold by persons who are engaged in conducting drug stores. The only effect, therefore, of the statute, if it is a valid statute, is to give the druggists and the licensed itinerant vendors a monopoly of the business of selling patent or proprietary medicines without in any way affording any additional protection to the health of the public. We think, however, the license fee in this case is so high as to be prohibitive upon the itinerant vendor, (which feature of the statute we will consider later,) and that the practical operation of this statute must be to give the druggists of the State a monopoly of the business of selling patent and proprietary medicines without in any way conserving the health of the public, which was the ground upon which a similar statute was held invalid in Noel v. People, 187 Ill. 587. In that case a statute had been passed which authorized sales of patent and proprietary medicines to be made only by registered pharmacists, and this court held that the act was not a valid exercise of the police power of the State. In City of Chicago v. Netcher, supra, the court had before it an ordinance making it unlawful for any.person, firm or corporation engaged in selling “dry goods, clothing, jewelry and drugs * * * to have exposed for sale, or sell to any person, firm or corporation, any meats, fish, butter, cheese, lard, vegetables or any other provisions.” It was held that the ordinance was not a police regulation but was purely an arbitrary prohibition, and was void as an unlawful interference with property rights granted by the State and Federal constitutions. On page hi the court said: “In order to sustain legislative interference with the business of the citizen by virtue of the police power it is necessary that the act should have some reasonable relation to the subjects included in such power. If it is claimed that the statute or ordinance is referable to the police power, the court must be able to see that it tends, in some degree, toward the prevention of offenses or the preservation of the public health, morals, safety or welfare. It must be apparent that some such end is the one actually intended and that there is some connection between the provisions of the law and such purpose. If it is manifest that the statute or ordinance has no such object, but, under the guise of a police regulation, is an invasion of the property rights of the individual, it is the duty of the court to declare it void.” It has often been held that if the legislature, under the guise of regulation, fixes a license fee at so exorbitant an amount as to operate as a prohibition upon the business or calling sought to be regulated and thereby to create a monopoly, the effect would be to deprive the citizen of his liberty and of his property under the constitution, and that it would be within the power of the courts to declare such a statute invalid. (City of Carrollton v. Bazzette, 159 Ill. 284; Price v. People, 193 id. 114; Spiegler v. City of Chicago, 216 id. 114.) While it is no objection to a tax imposed under the police power that it may incidentally yield a revenue, still the tax cannot be made so heavy on a legitimate occupation as to create a monopoly, or, in effect, prohibit the pursuit of the occupation. (Waters-Pierce Oil Co. v. Hot Springs, 85 Ark. 509; City Council of Montgomery v. Kelly, 142 Ala. 552; Americus v. Verner, 63 S. E. Rep. 347; Standard Oil Co. v. Commonwealth, 82 S. W. Rep. 1020; State v. Hanson, 16 N. Dak. 347; Cache County v. Jensen, 21 Utah, 207; Garfinkle v. Sullivan, 37 Wash. 650.) In this casé the statute fixes the license fee to be paid by an itinerant vendor of patent and proprietary medicines at $100 per month, of $1200 per annum. It would seem it would occur to any fair-minded man, at a glance, that the fee of $100 per month is so excessive that no itinerant vendor of patent and proprietary medicines could afford to pay such license, and that the license fee SO' imposed would prohibit any person from vending such medicines except he had a drug store or other fixed place of business. In the Noel case a statute was held void which attempted to prohibit any person other than a registered pharmacist from vending patent and proprietary medicines, on the ground that it created a monopoly. If the reasoning of that case is sound,—and we have no doubt it is,—we think that a valid statute cannot be passed which accomplishes by indirection what it was held in that case could not be accomplished directly,—that is, instead of providing in direct terms by a statute that no person other than a druggist shall vend patent and proprietary medicines, pass a statute which imposes so high a license fee for the vending of patent and proprietary medicines that no itinerant vendor can afford to take out a license, the practical operation of which would be to give the druggists of the State a monopoly of that business. From a careful examination of the record we are satisfied the paragraph of the statute in question, as applied to an itinerant vendor of patent and proprietary medicines, (wdrich was the business in which appellee was engaged,) is unconstitutional. We are of the opinion, however, that the holding of that paragraph unconstitutional as to itinerant vendors of patent and proprietary medicines does not affect the validity of the remainder of the statute. The judgment of the circuit court will be affirmed. Judgment affirmed.